ORDER
Russell Allan Manes appeals pro se the district court’s order dismissing as untimely his 28 U.S.C. § 2254 petition. At the time of its order, the district court did not have the benefit of our decisions in Saffold v. Carey, 312 F.3d 1031, 1035-36 (9th Cir. 2003) (concluding that petitioner was entitled to statutory tolling for the interval between state petitions), cert. denied, — U.S. —, 123 S.Ct. 2578, 156 L.Ed.2d 604 (2003), Biggs v. Duncan, 339 F.3d 1045, 1048 (9th Cir.2003) (deciding that a petitioner is entitled to statutory tolling, in the absence of undue delay, for the entire time he completes a full round of collateral review, including the intervals between filings), and related cases.
Accordingly, we summarily vacate the district court’s order dismissing appellant’s petition and remand for further proceedings consistent with the Supreme Court’s decision in Carey v. Saffold, 536 U.S. 214, 122 S.Ct. 2134, 153 L.Ed.2d 260 (2002), and this court’s decisions in Saffold v. Carey, 312 F.3d 1031, 1035-36 (9th Cir.2003), cert. denied, — U.S. —, 123 S.Ct. 2578, 156 L.Ed.2d 604 (2003), Biggs v. Duncan, 339 F.3d 1045, 1048 (9th Cir.2003), and Delhomme v. Ramirez, 340 F.3d 817, 819 (9th Cir.2003) (per curiam).
VACATED and REMANDED.